Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 July 2020 has been entered.
Applicant’s amendment of 9 July 2020, in which claims 1-6, 16, 17, 20, 22 have been amended, and new claims 50 and 51 have been added, is acknowledged.
  	Claims 1-8, 10, 12-18, 20-24, 29-38, 41-51 are pending in the instant application.
Claims 29-37 and 41-49 are withdrawn, as being drawn to a nonelected invention or to a nonelected species. 
Claims 1-8, 10, 12-18, 20-24, 38 and 50-51 are examined herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 August 2020 and 17 December 2020 are acknowledged and considered.
Response to arguments of 9 July 2020
On 9 July 2020, Applicant has amended independent claim 1 to be drawn to a compound of formula (III) wherein R1 is –OR2, and R2 is defined as hydrogen or C1-6 alkyl.
In view of Applicant’s amendment of 9 July 2020, the rejection of claims 1-8, 10, 12-18, 20-24 and 38 under 35 U.S.C. 103 over Zerangue et al. (US 2008/0051371), in view of Hecker, 1 = -OH or –OC1-6 alkyl.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Asako Kubota, Attorney for Applicant, on 13 January 2021.
The Application has been amended as follows:
1. 	In claim 1, page 4, lines 3 and 4 (note claim 1, page 4, lines 1 and 2 are deleted), delete the text which is:

    PNG
    media_image1.png
    56
    200
    media_image1.png
    Greyscale

2. 	Delete claims 14, 15.
3.	In claim 22, delete the last line which is:

    PNG
    media_image2.png
    31
    319
    media_image2.png
    Greyscale

and insert: 
--R17 is the side chain of the amino acid alanine, valine, leucine or glycine. --

4. 	Delete claims 29-38 and 41-49.
5. 	In claim 51, delete the text which is:

    PNG
    media_image3.png
    55
    456
    media_image3.png
    Greyscale

and insert 
--and R17 is the side chain of the amino acid alanine, valine, leucine or glycine. –

Allowable Subject Matter
Claims 1-8, 10, 12-13, 16-18, 20-24, 38 and 50-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zerangue et al. (US 2008/0051371, published 28 February 2008, cited in IDS) discloses the closest prior art, namely creatine phosphate analog prodrugs of formula (II) (page 3, [0017]-[0027]) below and pharmaceutical compositions thereof [0028]: 
  
    PNG
    media_image4.png
    168
    312
    media_image4.png
    Greyscale
 .
The creatine phosphate analog prodrugs of formula (II) taught by Zerangue do not anticipate nor do they render obvious a compound or a pharmaceutical composition of claims 1-8, 10, 12-13, 16-18, 20-24, 38 and 50-51 of the instant application due to the following differences: the instantly claimed compounds (see structures below) are structurally distinct from the compounds taught by Zerangue.

    PNG
    media_image5.png
    466
    729
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    164
    313
    media_image6.png
    Greyscale

Zerangue, Figure 1                                                           Instant compound 2
                                                       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
                                                                                                                                                                                                        /IRINA NEAGU/Primary Examiner, Art Unit 1627